Case 20-41308        Doc 419     Filed 05/08/20 Entered 05/08/20 13:29:08         Main Document
                                             Pg 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

  In re:                                          )   Case No. 20-41308-659
                                                  )   Chapter 11
  FORESIGHT ENERGY LP, et al.,                    )
                                                  )   Jointly Administered
                            Debtors.              )
                                                  )   Related Docket Nos. 338 & 341
                                                  )
                                                  )   Hearing Date: June 23, 2020
                                                  )   Hearing Time: 10:00 a.m. (Central Time)
                                                  )   Hearing Location: Courtroom 7 North

               NOTICE OF ADJOURNMENT AND CONTINUANCE OF HEARING

     PLEASE TAKE NOTICE that the hearing on the following:

              Motion of Cory Leitschuh for Relief from the Automatic Stay [Docket No. 338]; and

              Motion of Terra Payne, as Special Administrator of the Estate of Daniel Hans Payne,
               Deceased for Relief from the Automatic Stay [Docket No. 341]

 (collectively, the “Matters”), previously scheduled for May 14, 2020 at 10:00 a.m. (Central Time),

 is adjourned and continued to June 23, 2020 at 10:00 a.m. (Central Time) in Courtroom 7

 North of the Thomas F. Eagleton United States Courthouse, 111 South Tenth Street, St. Louis,

 Missouri 63102. Debtors shall file any response(s) to the Matters on or before June 13, 2020.

 WARNING: THESE MATTERS SEEK AN ORDER THAT MAY ADVERSELY AFFECT
 YOU. IF YOU DO NOT WANT THE COURT TO GRANT RELIEF REQUESTED
 THEREIN, YOU OR YOUR ATTORNEY MUST ATTEND THE HEARING. IF YOU OR
 YOUR ATTORNEY DOES NOT ATTEND THE HEARING, THE COURT MAY GRANT
 THE RELIEF REQUESTED THEREIN.

 IF YOU OPPOSE THE MATTERS AND HAVE NOT REACHED AN AGREEMENT
 PRIOR TO THE HEARING, YOU MUST ATTEND THE HEARING. THE TIME, DATE,
 AND LOCATION OF THE HEARING ARE SET OUT ABOVE. UNLESS THE PARTIES
 AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING
 AND MAY DECIDE THE MATTERS AT THE HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.
Case 20-41308     Doc 419       Filed 05/08/20 Entered 05/08/20 13:29:08   Main Document
                                            Pg 2 of 3




 Dated:   May 8, 2020               GOLDENBERG HELLER & ANTOGNOLI, P.C.
          St. Louis, Missouri
                                    /s/ Joel A. Kunin
                                    Joel A. Kunin
                                    2227 South State Route 157
                                    Edwardsville, IL 62025
                                    Telephone: 618.656.5150
                                    Facsimile: 618.656.6230
                                    Email: jkunin@ghalaw.com

                                    Attorneys for Movants




                                               2
Case 20-41308      Doc 419      Filed 05/08/20 Entered 05/08/20 13:29:08            Main Document
                                            Pg 3 of 3


                                 CERTIFICATE OF SERVICE

        The undersigned certifies that a true and correct copy of the foregoing was served

 electronically this 8th day of May, 2020, via CM/ECF to all persons receiving notice through that

 system. The undersigned further certifies that a true and correct copy of the foregoing was served

 this 8th day of May, 2020, on all parties on the Debtors’ most recent Master Notice list dated April

 7, 2020 (a) by email, where email addresses are provided and (b) by the United States Postal

 Service, postage fully prepaid, in the event the most recent Master Notice List does not include an

 email address.

                                                              /s/ Joel A. Kunin
